 


114 HR 2154 IH: Distracted Driving Prevention Act of 2015
U.S. House of Representatives
2015-04-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 2154 
IN THE HOUSE OF REPRESENTATIVES 
 
April 30, 2015 
Mr. Engel (for himself, Mr. Deutch, and Mr. DeSaulnier) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To amend title 23, United States Code, to reduce injuries and deaths caused by cell phone use and texting while driving, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Distracted Driving Prevention Act of 2015. 2.Distracted driving grants (a)In generalSection 405(e) of title 23, United States Code, is amended— 
(1)in paragraph (1) by striking in paragraphs (2) and (3) and inserting in paragraphs (2), (3), and (4);  (2)in paragraph (2)(C)— 
(A)in clause (i) by striking fine and inserting penalty; and (B)in clause (ii) by striking fines and inserting penalties; 
(3)in paragraph (3)— (A)in subparagraph (B) by striking offense; and inserting offense; and; 
(B)by striking subparagraph (C); (C)by redesignating subparagraph (D) as subparagraph (C); and 
(D)in subparagraph (C) (as redesignated by subparagraph (C) of this paragraph)— (i)in clause (i) by striking fine and inserting penalty; and 
(ii)in clause (ii) by striking fines and inserting penalties; (4)by redesignating paragraphs (4) through (9) as paragraphs (5) through (10), respectively; 
(5)by inserting after paragraph (3) the following:  (4)Prohibition on handheld cell phone use while drivingA State statute meets the requirements set forth in this paragraph if the statute— 
(A)prohibits a driver from holding a personal wireless communications device to conduct a telephone call while driving; (B)allows the use of a hands-free device by a driver, other than a driver who has not attained the age of 18 years, for initiating, conducting, or receiving a telephone call; 
(C)makes violation of the law a primary offense; and (D)establishes— 
(i)a minimum penalty for a first violation of the law; and (ii)increased penalties for repeat violations.; 
(6)in paragraph (5) (as redesignated by paragraph (4) of this subsection) by striking in paragraphs (2) and (3) and inserting in paragraphs (2), (3), and (4); and (7)in paragraph (10) (as redesignated by paragraph (4) of this subsection)— 
(A)by redesignating subparagraphs (B) through (E) as subparagraphs (C) through (F), respectively; and (B)by inserting after subparagraph (A) the following: 
 
(B)PenaltyThe term penalty means— (i)a fine; 
(ii)a number of points to be included on a driver’s record; or (iii)an action taken by a State that is substantially similar to including points on a driver’s record.. 
(b)ApplicabilityThe amendments made in subsection (a) shall take effect on October 1 of the first fiscal year beginning after the date of enactment of this Act. 3.Research program (a)In generalNot later than 180 days after the date of enactment of this Act, the Secretary of Transportation shall establish a research program to study distracted driving by motor vehicle drivers. 
(b)ScopeThe program established under subsection (a) shall include studies with respect to— (1)driver behavior; 
(2)vehicle technology; and (3)portable electronic devices that are commonly brought into motor vehicles. 
(c)Research agreements 
(1)In generalIn carrying out this section, the Secretary may grant research contracts to nongovernmental entities to study distracted driving. (2)LimitationsThe Secretary may not grant a research contract under this section to any person that produces or sells— 
(A)electronic equipment that is used in motor vehicles; (B)portable electronic equipment commonly brought into motor vehicles; or 
(C)motor vehicles. (d)ReportNot later than 1 year after the date of enactment of this Act, the Secretary shall submit to the Committee on Commerce, Science, and Transportation of the Senate, the Committee on Energy and Commerce of the House of Representatives, and the Committee on Transportation and Infrastructure of the House of Representatives a report on the results of the program established under subsection (a). 
4.FCC report on distracted driving technologyNot later than 180 days after the date of enactment of this Act, the Federal Communications Commission shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Energy and Commerce of the House of Representatives a report that identifies— (1)data the Commission can collect and analyze that will assist in understanding and reducing the problem of distracted driving involving the use of personal wireless communications devices; 
(2)existing and developing wireless communications technology that may be used to reduce problems associated with distracted driving; and (3)existing authority that the Commission may use to assist in reducing problems associated with distracted driving.  
 
